Exhibit 10.6




[exhibit106001.jpg] [exhibit106001.jpg]










Deferred Compensation Plan for Trustees



















Adopted by Northeast Utilities Board of Trustees

on January 22, 1980




Amended and Restated Effective

January 1, 2009











NORTHEAST UTILITIES

DEFERRED COMPENSATION PLAN FOR TRUSTEES







Each Trustee of Northeast Utilities (NU) who is not an employee of NU or any of
its affiliated companies may elect to defer payment to him or her of
compensation for his or her services as a member of the NU Board of Trustees and
committees thereof during any calendar year (excluding from the term
"compensation" reimbursement of travel and other incidental expenses incurred
for the benefit of, and in the course of rendering services to, NU) on the
following basis:




l.

An election by a Trustee to defer payment of compensation shall apply to all or
any portion of cash and/or NU common share compensation earned during a calendar
year and shall be made in writing to the Secretary of NU prior to the beginning
of each calendar year, provided, that each newly elected Trustee may make an
election to defer payment of compensation for services to be rendered during the
year of his or her election as a Trustee within 30 days after such Trustee’s
election by NU shareholders.  Any such deferral election shall apply only to
compensation earned after the date on which such election is filed with the
Secretary of NU.  Such election, once made, shall be irrevocable for the period
for which it is made.  




2.

NU shall establish for each Trustee who elects to defer cash compensation a
"Deferred Cash Compensation Account" (which shall be solely a book account) to
which NU shall credit, on each date that compensation would otherwise have been
paid, an amount equal to the cash compensation which would otherwise have been
paid to such Trustee on such date.  Each Deferred Cash Compensation Account
credit shall accrue simple interest daily from the date thereof until the date
of distribution at the rate set forth in Section 37-l of the Connecticut General
Statutes (as amended from time to time) on the amount standing in such Trustee's
Deferred Cash Compensation Account from time to time.  NU shall establish for
each Trustee who elects to defer NU common share compensation a "Deferred Stock
Compensation Account" (which shall be solely a book account) to which NU shall
credit (a) on the next business day following each date such shares would
otherwise have been paid to such Trustee, an amount equal to the number of
shares which would otherwise have been paid to such Trustee on such date and (b)
on each date on which a dividend, stock split, split up, stock dividend, or
dividend in kind or similar payment is made or corporate change resulting in a
payment to NU common shareholders becomes effective ("accretions"), an amount
equal to the number of NU common shares that could have been purchased with such
accretions with respect to the shares in such Deferred Stock Compensation
Account, assuming that each such accretion was reinvested in additional NU
common shares on the date paid, at a rate equal to the closing price of an NU
common share on the New York Stock Exchange on such date.  Within thirty days
following the end of each calendar year NU shall provide each Trustee for whom a
Deferred Cash and/or Deferred Stock Compensation Account has been established
with a statement of the amount standing to his or her credit as of the end of
that year.  The value of a Trustee's Deferred Cash Compensation Account as of
that date, or any other date for which the balance of such Account is required,
shall equal the amounts theretofore





- 2 -










credited to such Account, including interest accrued thereon in accordance with
this paragraph 2 through the day preceding such date, less amounts paid
therefrom in accordance with paragraphs 4 or 5.  The value of the Trustee’s
Deferred Stock Compensation Account shall equal the value of the number of
shares of NU common credited to the Trustee’s Deferred Stock Compensation
Account including accretions thereto as provided in this paragraph 2 through the
day preceding such date, less shares or amounts paid therefrom in accordance
with paragraphs 4 or 5.




3.

At the time of each election to defer payment of compensation, a Trustee shall
also elect to receive distribution of the amounts credited to his or her
Deferred Cash and/or Deferred Stock Compensation Account, as the case may be,
during the period for which such election is made, together with the interest
and/or accretions thereon, as the case may be, upon, or commencing with, the
occurrence of one of the following events:  termination of service on the Board
for any reason or a specified date which is after the period for which the
election is made.  Payment upon termination of service shall be made or commence
on the first business day of the month following the month of termination of
service and in no event later than 90 days following such date. Such election,
once made, shall be irrevocable as to amounts credited with respect to the
period for which the election is made.  




4.

At the time of each election to defer payment of compensation, a Trustee shall
designate whether, upon or commencing with the occurrence of one of the events
set forth in paragraph 3, the amounts credited to his or her Deferred Cash
and/or Deferred Stock Compensation Account, as the case may be, during the
period for which such election is made, together with the interest and/or
accretions thereon, as the case may be, shall be paid to him or her in a lump
sum or in not more than five approximately equal annual installments.  Such
election, once made, shall be irrevocable as to amounts credited with respect to
the period for which the election is made.  




5.

In the event that a Trustee shall die prior to the payment to him or her of all
amounts credited to his or her Deferred Cash and Deferred Stock Compensation
Accounts, the balance credited to such accounts at the time of his or her death
shall be paid to such beneficiaries as he or she shall have designated in
writing to the Secretary of NU (which designation may be changed from time to
time) or, in the absence of such a designation, to the estate of such Trustee.
 Payment shall be made or commence in the month following the month in which the
Trustee’s death occurs and in no event later than 90 days following such date.
 Payment shall be made in the form specified in the Trustee’s election pursuant
to paragraph 4.  




6.

The amounts standing in Deferred Cash or Deferred Stock Compensation Accounts
shall be unfunded obligations of NU payable only under the terms stated herein,
and Trustees shall have no right or claim against any specified assets of NU and
shall have only a contractual right against NU hereunder.  Any payment to a
Trustee from a Deferred Stock








- 3 -










Compensation Account shall be made in NU common shares purchased in the open
market, except as otherwise may be provided from time to time by the Board of
Trustees.




7.

No Deferred Cash or Deferred Stock Compensation Account shall be subject in any
manner to anticipation, alienation, sale, transfer, assignment, pledge or
encumbrance by a Trustee or any person claiming under or through him or her, nor
shall it be subject to the debts, contracts, liabilities, engagements or torts
of a Trustee or anyone else prior to actual payment thereof.  




8.

This Plan may be amended, suspended, discontinued or terminated at any time by
NU, through action of the Board of Trustees or by the Compensation Committee of
the Board; provided, however, that no such amendment, suspension, discontinuance
or termination, unless required under statute, regulation, other law, or rule of
a governing or administrative body having the effect of a statute or regulation,
shall serve to diminish the rights of a Trustee with respect to amounts credited
to his or her Deferred Cash and/or Deferred Stock Compensation Accounts or
accelerate payment of such amounts. Notwithstanding the foregoing, no such
amendment, suspension, discontinuation or termination of the Plan shall cause
any payment that a Trustee or beneficiary is entitled to receive under this Plan
to become subject to an income tax penalty under Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”) and no such discontinuation of the
Plan may be effected except in accordance with Section 1.409A-3(j)(4)(ix) of the
Treasury Regulations.




9.

Nothing contained in this Plan shall be construed as an obligation of NU to
secure the re-election of any person as a Trustee of NU, or as an obligation of
any person to stand for re-election as a Trustee of NU or as a prohibition
against the resignation of any person as a Trustee.




10.

Upon the request of a Trustee in order to meet legal or regulatory requirements
applicable to such Trustee, NU and the Trustee may agree to value the Trustee’s
Deferred Stock Compensation Account, including all deposits and accretions
thereto, for some period of time utilizing an investment benchmark other than NU
common shares, and to pay such Account, including accretions, in cash at the
time or times of distribution in accordance with the Trustee’s original deferral
election, so long as such agreement does not have the effect of accelerating
payment of such account.  Said agreement shall be in writing and be maintained
with the records of the Company relating to the Trustee’s compensation.




11.

The Vice President-Human Resources of Northeast Utilities Service Company, or
that person who otherwise leads the Human Resources Department of that service
organization, hereinafter referred to as the “Administrator,” shall administer
the Plan and establish, adopt, or revise such rules and regulations as it may
deem necessary or advisable for the administration of the Plan.  The
Administrator shall have discretionary authority to construe and interpret the
Plan, to make determinations, including factual determinations, and to determine
the rights, if any, of Trustees and their beneficiaries





- 4 -










under the Plan which, subject to the claims procedure set forth in Paragraph 12,
shall be final and binding upon any Trustee and beneficiary affected thereby.  




12.

A Trustee, or his or her beneficiary, where the Trustee is no longer living,
hereinafter referred to as "Claimant" may file a written request for a benefit
with the Administrator, setting forth his or her claim.  Upon receipt of a
claim, the Administrator shall advise the Claimant that a reply will be
forthcoming within ninety (90) days and shall, in fact, deliver such reply
within such period.  The Administrator may, however, extend the reply period for
an additional ninety (90) days for reasonable cause.




If the claim is denied in whole or in part, the Claimant shall be provided a
written opinion, using language calculated to be understood by the Claimant,
setting forth:




(i)  The specific reason or reasons for such denial;




(ii)  Specific references to pertinent provisions of this Plan on which such
denial is based;




(iii)  A description of any additional material or information necessary for the
Claimant to perfect his or her claim and an explanation why such material or
such information is necessary;




(iv)  Appropriate information as to the steps to be taken if the Claimant wishes
to submit the claim for review; and




(v)  The time limits for requesting a review.




Within sixty (60) days after the receipt by the Claimant of the written opinion
described above, the Claimant may request in writing that the Compensation
Committee of the NU Board (“Committee”) review the determination of the
Administrator.  The Claimant or his or her duly authorized representative may,
but need not, review the pertinent documents and submit issues and comments in
writing for consideration by the Committee.  




Within sixty (60) days after the Committee's receipt of a request for review, it
will review the initial determination.  After considering all materials
presented by the Claimant, the Committee will render a written opinion, written
in a manner calculated to be understood by the Claimant, setting forth the
specific reasons for the decision, containing specific references to the
pertinent provisions of this Plan on which the decision is based, a statement
that the claimant is entitled to receive, upon request and free of charge,
reasonable access to and copies of, all documents, records and other information
relevant to the claim for benefits.  A document is relevant to the claim for
benefits if it was relied upon in making the determination, was submitted,
considered or generated in the course of making the determination or
demonstrates that benefit determinations are made in accordance with the Plan
and that Plan provisions have been applied consistently with





- 5 -










respect to similarly situated claimants.  If special circumstances require that
the sixty (60) day time period be extended, the Committee will so notify the
Claimant and will render the decision as soon as possible, but no later than one
hundred twenty (120) days after receipt of the request for review.




No Trustee, former Trustee or his or her surviving beneficiary shall institute
any action or proceeding in any state or federal court of law or equity, or
before any administrative tribunal or arbitrator, for a claim for benefits under
the Plan until such claimant has first exhausted the procedures set forth in
this Section 12.  




13.

Notwithstanding paragraphs 3 and 4 to the contrary, a Trustee who has Deferred
Cash and/or Deferred Stock Compensation Accounts under this Plan on or after
January 1, 2005 and before January 1, 2009 shall be permitted to elect (one or
more times) on or before December 31, 2008, on forms to be provided by the
Administrator, the time and form of payment of his or her Deferred Cash and/or
Deferred Stock Compensation Accounts in accordance with paragraphs 3 and 4
provided that such election(s) may apply only to amounts that would not
otherwise be payable in the calendar year in which the election is made and may
not cause an amount to be paid in such calendar year that would not otherwise be
payable in such calendar year..




14.

The interpretation of the provisions and the administration of the Plan shall be
governed by the laws of the State of Connecticut.  Anything in this Plan to the
contrary notwithstanding, the terms of this Plan shall be interpreted and
applied in a manner consistent with the requirements of Section 409A of the Code
and the Treasury Regulations thereunder and NU shall have no right to make any
payment under this Plan except to the extent such action would not subject any
Trustee or beneficiary to the payment of any tax penalty or interest under
Section 409A of the Code. NU shall have no obligation, however, to reimburse a
Trustee or beneficiary for any tax penalty or interest payable or provide a
gross-up payment in connection with any tax liability of a Trustee or
beneficiary under Section 409A of the Code except that this provision shall not
apply in the event of NU’s negligence or willful disregard in interpreting the
application of  Section 409A of the Code to the Plan which negligence or willful
disregard causes the Trustee to become subject to a tax penalty or interest
payable under Section 409A of the Code, in which case NU will reimburse the
Trustee or beneficiary, as the case may be, on an after-tax basis for any such
tax penalty or interest not later than the last day of the Trustee’s taxable
year next following the Trustee’s taxable year in which the Trustee or
beneficiary remits the applicable taxes and interest.








- 6 -


